Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott A. McCollister on January 28, 2022  .
The application has been amended claims as follows:
1. A method for controlling a vehicle, comprising:
autonomously controlling a vehicle using an electronic device associated with the vehicle to drive into a first parking space, the first parking space being a target parking space determined to be in an idle state;
autonomously controlling the vehicle using an electronic device associated with the vehicle to stop driving into the first parking space in response to determining there is an obstacle in the first parking space;
in response to the stop driving into the first parking space determining a second parking space as the target parking space automatically; and
autonomously controlling the vehicle using an electronic device associated with the vehicle to drive into the second parking space.
10. The method of claim 1, wherein controlling the vehicle to stop driving into the first

determining whether the obstacle exists within a predetermined range of the vehicle while the vehicle is controlled to drive into the first parking space;
determining whether there is a moving room that allows the vehicle to avoid the obstacle and
drive into the first parking space in response to determining that the obstacle exists; and
controlling the vehicle to drive away the first parking space in response to determining that
there is no moving room.
11. An apparatus for controlling a vehicle, comprising:
at least one processor associated with the vehicle; and
a memory, communicatively coupled to the at least one processor,
wherein the at least one processor is configured to:
autonomously controlling a vehicle to drive into a first parking space, the first
parking space being a target parking space determined to be in an idle state;
autonomously controlling the vehicle to stop driving into the first parking space in response to determining there is an obstacle in the first parking space; 
in response to the stop driving into the first parking space determining 
autonomously controlling the vehicle to drive into the second parking space.
16. A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer associated with a vehicle to execute a method for controlling vehicle, the method comprising: 
autonomously controlling a vehicle to drive into a first parking space, the first parking space being a target parking space determined to be in an idle state; 
autonomously controlling the vehicle to stop driving into the first parking space in response to determining that there is an obstacle in the first parking space;
in response to the stop driving into the first parking space determining a second parking space as the target parking space automatically; and
autonomously controlling the vehicle to drive into the second parking space.
Allowable Subject Matter
	Claims 1-20 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as WOO (US Pub No. 20180111609) directed to a parking assist system including: a rear object recognizer that recognizes a rear object existing behind a vehicle through rear sensors; a reversing controller that controls the vehicle to reverse until an entry rate to the parking space becomes a first reference value or more, and ends reversing control when a distance between the vehicle and the rear object becomes less than a second reference value.
 The prior art of record is different than the claimed invention because in the claimed invention in response to the stop driving into the first parking space determining a second parking space as the target parking space automatically; and autonomously controlling the vehicle using an electronic device associated with the vehicle to drive into the second parking space . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 11 and 16.  Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687